MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                    Mar 31 2015, 9:38 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Gregory F. Zoeller
Nashville, Indiana                                       Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Shamus L. Patton,                                        March 31, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1406-CR-277
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W. Hawkins,
                                                         Judge
Appellee-Plaintiff
                                                         Cause No. 49G05-1306-FC-42038
                                                                   49G05-1007-FB-56351




Pyle, Judge




Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 1 of 8
                                         Statement of the Case
[1]   Appellant/Defendant Shamus Patton (“Patton”) appeals his convictions for six

      counts of Class C felony forgery.1 On appeal, he claims that insufficient

      evidence supports his convictions because the documents at issue are not

      included in the definition of a “written instrument,” which is an element of the

      offense, and because the State failed to show that Patton acted with an intent to

      defraud. Concluding that the definition of the term “written instrument” is

      sufficiently broad so as to include the documents at issue and that the State

      presented sufficient evidence to prove an intent to defraud, we affirm Patton’s

      convictions.


[2]   We affirm.


                                                        Issue
[3]   Whether sufficient evidence supports Patton’s convictions.


                                                        Facts
[4]   On February 15, 2013, Patton was a resident of Brandon Hall—a work release

      facility in Indianapolis—as a result of convictions for Class C felony battery,

      Class C felony criminal recklessness, Class D felony criminal gang activity, and

      misdemeanor carrying a handgun without a license. Sunder Nix (“Nix”), a




      1
       IND. CODE § 35-43-5-2(b). We note that, effective July 1, 2014, a new version of this forgery statute was
      enacted and that Class C felony forgery is now a Level 6 felony. Because Patton committed his crimes in
      2013, we will apply the statute in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015               Page 2 of 8
case worker at Brandon Hall, reviewed with Patton the conditions of placement

in Brandon Hall and the potential consequences violating of these conditions.

In relevant part, Patton agreed to the following:

                                      GENERAL RULES
                                             *****
        9. You or anyone contacting Brandon Hall on your behalf shall
        be truthful and honest with your Case Manager, correctional
        staff, and Brandon Hall staff at all times. Any documentation
        submitted to your Case Manager that appears forged or
        fraudulent will result in a Notice of Violation being filed with the
        Court or the Department of Correction and the documents will
        be forwarded to the Marion County Prosecutor for criminal
        prosecution as necessary.
                                             *****
                         PASSES TO LEAVE THE FACILITY
        22. You may not leave the Brandon Hall for any reason unless
        you have an approved pass from your Case Manager or
        appropriate Brandon Hall staff.


        23. When given a pass to leave the facility, you shall only go to
        locations approved in advance. YOU MAY NOT GO TO ANY
        LOCATION UNLESS SPECIFICALLY AUTHORIZED IN
        ADVANCE. It is a violation of this rule to visit an unauthorized
        location while traveling to or from your employer or other
        approved location.
        24. You are to return directly to the Brandon Hall as soon as the
        purpose of your pass is complete. This applies when work shifts
        are cancelled or end early. This also applies when a location you
        were authorized to visit is closed or a person you were to meet is
        unable to see you.



Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 3 of 8
              25. You are required to provide written verification of all
              activities that require you to be away from the Brandon Hall.
              Written verification means proof of the location of the activity,
              the time of arrival, and time of departure. You are required to
              get written statements to verify counseling/treatment
              appointments, doctor’s appointments, and attendance at outside
              meetings. You are required to get written verification of your
              having made application for employment if on a pass to find
              work.
      (State’s Ex. 2A at 17). Patton initialed and signed the contract acknowledging

      that he understood the conditions and agreed to abide by them.


[5]   In June 2013, Patton received multiple passes out of Brandon Hall to seek

      employment. On June 10, 2013, Patton submitted employer contact sheets2

      from EZ Pawn, Super 8, and Holiday Inn. On June 11, Brandon Hall gave

      Patton a pass to seek employment, and he returned with employer contact

      sheets from Kentucky Fried Chicken, McAlister’s Deli, and Mr. Gyro. On

      June 17, 2013, Patton received another pass from Brandon Hall to seek work,

      and he submitted employer contact sheets from O’Charley’s, Pizza Hut, and

      Burger King. The next day, after receiving another pass, Patton submitted

      employer contact sheets from Dollar Tree, King’s Ribs, and CVS.


[6]   Sergeant Joshua Barker (“Sgt. Barker”) with the Indianapolis Metropolitan

      Police Department (“IMPD”) began an investigation into Patton’s employer




      2
        According to Nix, residents of Brandon Hall complete a contact sheet with information about the location
      visited and a telephone number. Residents then must have a manager or assistant manager of the business
      sign the sheet verifying a resident’s presence.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015             Page 4 of 8
      contact sheets. Sgt. Barker examined the documents and suspected that some

      of the signatures verifying Patton’s contact with the businesses were fraudulent.

      Sgt. Barker selected six locations and went to those businesses to verify the

      information. At each location, Sgt. Barker spoke with a manager who later

      confirmed that the purported signatures were fake. Sgt. Barker then prepared a

      probable cause affidavit for forgery charges.


[7]   On June 27, 2013, the State charged Patton with six counts of Class C felony

      forgery. A jury trial was held on May 8, 2014, and the jury found Patton guilty

      as charged. Patton now appeals.


                                                  Decision
[8]   On appeal, Patton claims that there was insufficient evidence to support his

      forgery convictions, claiming that the employer contact sheets at issue do not fit

      the definition of a “written instrument,” which is an element of the offense. He

      also argues that the State failed to show his intent to defraud.

[9]           When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the [jury’s verdict].
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The

      Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 5 of 8
               evidence is sufficient if an inference may reasonably be drawn
               from it to support the verdict.
       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks,

       citations, and footnote omitted) (emphasis in original).


[10]   To convict Patton as charged, the State was required to show that Patton, with

       the intent to defraud, made, possessed, or uttered a written instrument to

       Brandon Hall in such a manner that the written instrument was purported to

       have been made by another person. IND. CODE § 35-43-5-2(b). INDIANA CODE

       § 35-43-5-1(t) defines “written instrument” as “a paper, document, or other

       instrument containing written matter and includes money, coins, tokens, stamps,

       seals, credit cards, badges, trademarks, medals, retail sales receipts, labels or

       markings (including universal product code (UPC) or another product

       identification code), or other objects or symbols of value, right, privilege, or

       identification.” (emphasis added).


[11]   We note that although Patton frames his entire argument as a challenge to the

       sufficiency of the evidence, the question of whether his employer contact sheets

       fall under the definition of a “written instrument” is a question of statutory

       construction.

[12]           Our primary goal in interpreting statutes is to determine and give
               effect to the Legislature’s intent. State v. Oddi-Smith, 878 N.E.2d
1245 (Ind. 2008). The best evidence of that intent is a statute’s
               text. Id. The first step therefore is to decide whether the
               Legislature has spoken clearly and unambiguously on the point
               in question. Sloan [v. State], 947 N.E.2d [917] at 922 [(Ind.
               2011)]. When a statute is clear and unambiguous, we must apply

       Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 6 of 8
               the plain and ordinary meaning of the language. Id. There is no
               need to resort to any other rules of statutory construction.
       Adams v. State, 960 N.E.2d 793, 798 (Ind. 2012).


[13]   The clear and unambiguous language of the statue defining a “written

       instrument” is broad and inclusive. Indeed, Patton acknowledges this much in

       citing Lahr v. State, 731 N.E.2d 479 (Ind. Ct. App. 2000), where Lahr was

       convicted of forging a letter that his attorney filed with the court in a notice of

       supplemental discovery compliance. Accordingly, the employer contact sheets

       at issue here were documents and fell within the definition of “written

       instruments.” See, e.g., Jacobs v. State, 640 N.E.2d 61, 65 (Ind. Ct. App. 1994)

       (concluding that the legislature “intended to broaden the traditional concept of

       the crime of forgery with the new statute.”), reh’g denied, trans. denied.


[14]   Turning to Patton’s argument that the State failed to prove his intent to defraud,

       we note that an intent to defraud includes a showing of “a potential benefit to

       the maker or potential injury to the defrauded party.” Eifler v. State, 570 N.E.2d
70, 77 (Ind. Ct. App. 1994). “[I]ntent to defraud may be proven by

       circumstantial evidence.” McHenry v. State, 820 N.E.2d 124, 127 (Ind. 2005).

       Because intent is a mental state, the fact-finder often must “resort to the

       reasonable inferences based upon an examination of the surrounding

       circumstance[s] to determine” whether, from the person’s conduct and the

       natural consequences therefrom, there is a showing or inference of the requisite

       criminal intent. Diallo v. State, 928 N.E.2d 250, 252-53 (Ind. Ct. App. 2010).




       Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 7 of 8
[15]   At trial and on appeal, the State argues that Patton’s potential benefit was his

       ability to leave the facility. Patton, in his brief, responds that he “got to leave

       [Brandon Hall] regardless of whether his excursions resulted in applications

       being submitted or he gained employment. The signatures affixed after he left

       did not result in him being able to leave Brandon Hall.” (Patton’s Br. 13).

       However, Patton’s contract clearly states that he was not allowed to leave

       Brandon Hall unless he had an approved pass. The jury could reasonably infer

       that, by submitting employer contact sheets with fraudulent signatures, Patton

       intended to deceive staff at Brandon Hall about his activities while on leave

       from the facility in order to keep receiving passes. Accordingly, sufficient

       evidence established Patton’s intent to defraud, and we affirm his convictions.


[16]   Affirmed.


       Barnes, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1406-CR-277 | March 31, 2015   Page 8 of 8